                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                           Plaintiff,                                             8:10CR440

         vs.
                                                              ORDER ON APPEARANCE FOR SUPERVISED
 CHRISTINA MOUNT,                                                      RELEASE VIOLATION

                           Defendant.

        The defendant appeared before the Court on March 13, 2020 regarding Petition for Offender Under
Supervision [44]. Michael Wilson on behalf of Jessica Douglas represented the defendant. Patrick McGee
represented the government. The defendant was advised of the alleged violation(s) of supervised release,
right to retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe
the defendant violated the terms of supervised release and the defendant should be held to answer for a
final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska
U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:30 a.m. on April 22, 2020.
        The government moved for detention based upon danger. The defendant freely, knowingly,
intelligently, and voluntarily waived the right to a detention hearing. The court finds that the defendant failed
to meet her burden to establish by clear and convincing evidence that she will not flee or pose a danger to
any other person or to the community.         Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).          The
government’s motion for detention is granted as to danger and the defendant shall be detained until further
order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity for
private consultation with defense counsel. Upon order of a United States court or upon request of an
attorney for the government, the person in charge of the corrections facility shall deliver the defendant to
the United States Marshal for an appearance in connection with a court proceeding.

        IT IS SO ORDERED.

        Dated this 13th day of March, 2020.

                                                            BY THE COURT:

                                                            s/ Susan M. Bazis
                                                            United States Magistrate Judge
